Citation Nr: 0807372	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  06-12 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for muscle spasm, large 
left L4-L5, herniated nucleous pulposus with mild spinal 
canal stenosis with L3-L4 and L5-S1 bulging disc and status 
post lumbar laminectomy, as secondary to his service-
connected right knee disability.

2.  Entitlement to service connection for left knee posterior 
horn and body medial meniscal tear with status post partial 
menisectomy, as secondary to his service-connected right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to November 
1973, and from May 1984 to June 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico.


FINDINGS OF FACT

1.  There is no competent medical evidence that establishes a 
nexus between the veteran's muscle spasm, large left L4-L5, 
herniated nucleous pulposus with mild spinal canal stenosis 
with L3-L4 and L5-S1 bulging disc and status post lumbar 
laminectomy and his service-connected right knee disability.

2.  There is no competent medical evidence that establishes a 
nexus between the veteran's left knee posterior horn and body 
medial meniscal tear with status post partial menisectomy and 
his service-connected right knee disability.


CONCLUSIONS OF LAW

1.  A back disorder consisting of muscle spasm, large left 
L4-L5, herniated nucleous pulposus with mild spinal canal 
stenosis with L3-L4 and L5-S1 bulging disc and status post 
lumbar laminectomy, was not caused by the veteran's service-
connected right knee disability.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.310 (2007).

2.  A left knee posterior horn and body medial meniscal tear 
with status post partial menisectomy, were not caused by the 
veteran's service-connected right knee disability.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In the present case, the veteran's claim on appeal was 
received in June 2005.  A duty to assist letter was issued 
later in June 2005 prior to the September 2005 rating 
decision that denied the claims.  The letter provided initial 
notice of the provisions of the duty to assist as pertaining 
to entitlement to secondary service connection, which 
included notice of the requirements to prevail on these types 
of claims, of his and VA's respective duties, and he was 
asked to provide information in his possession relevant to 
the claim.  The duty to assist letter specifically notified 
the veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency.  He was advised 
that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment, or to provide a properly executed release so that 
VA could request the records for him.  The veteran was also 
asked to advise VA if there were any other information or 
evidence he considered relevant to this claim so that VA 
could help by getting that evidence.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  All 
available service medical and personnel records were 
previously obtained and associated with the claims folder.  
Furthermore, VA and private medical records were obtained and 
associated with the claims

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA medical 
examination of August 2005 to address the etiologies of the 
disabilities at issue was based on examination of the veteran 
and review of the record in the claims files and is 
sufficient for the purpose of addressing whether secondary 
service connection is warranted.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  The 
veteran received such notice in a March 2006 letter.  

The Board finds that the evidence of record -- service and 
post-service medical records, and a VA examination report -- 
is adequate for determining whether the criteria for 
secondary service connection have been met.  Accordingly, the 
Board finds that the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims and no further assistance to the veteran in 
acquiring evidence is required by statute.  38 U.S.C.A. § 
5103A.

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide this appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993).

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1131 (West 2002); 38 C.F.R. 
§§ 3.1(k), 3.303(a) (2007).  In order to prevail in a claim 
for service connection there must be medical evidence of a 
current disability as established by a medical diagnosis; of 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and of a nexus 
between the in-service injury or disease and the current 
disability established by medical evidence.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may be granted as secondary for any 
service-connected disability when the evidence shows that the 
disability is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Secondary service connection is available where a service-
connected disability directly caused or aggravated another 
non-service-connected disability.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  The veteran asserts that he has 
developed back and left knee disabilities as a result of his 
service-connected right knee disability.  The veteran injured 
his right knee in service in May 1984 by accidentally 
stepping with his right foot into a hole on the street and 
twisting his right leg, causing pain and swelling in his 
right knee.    

Back condition

The veteran has both VA and private medical records which 
show that he currently has a back disability.

Private medical records show that in February 2004, the 
veteran was diagnosed with straightening of the normal lumbar 
spine lordosis, suggesting muscle spasm.  The veteran was 
also found to have a large left paracentral disc herniation 
at L4-L5, which was compressing the thecal sac ventrally, 
causing mild spinal canal stenosis and left lateral recess 
and neural foramina stenosis.  Also, at L3-L4 and L5-S1, the 
veteran had mild posterior bulging discs, according to a 
February 2004 magnetic resonace imaging (MRI).

In September 2004, the veteran was diagnosed with herniated 
disks at L4-L5, which were mildly compressing the thecal sac 
ventrally, causing mild left lateral recess and neural 
foramina stenosis.  Also, at L3-L4 and L5-S1, there were mild 
posterior bulging discs.  Moreover, there was straightening 
of the normal lumbar spine lordosis, suggesting muscle spasm.

According to a private hospitalization report dated in 
December 2004, the veteran had surgery to ameliorate a 
herniation of the left L4-L5, which was producing compression 
of the thecal sac and root at the left side.  In July 2005, 
the veteran was diagnosed with severe osteopenia of the 
lumbar spine.

In August 2005, the veteran underwent a VA examination.  The 
examiner found that there was functional loss due to pain 
following repetitive use of the thoracolumbar spine on 
forward flexion from 20 to 90 degrees, on extension from 10 
to 30 degrees, and on right and left lateral flexions and 
rotations from 25 to 30 degrees.  The examiner also noted 
that the veteran reported having four acute episodes of low 
back pain, lasting 10 to 17 days and necessitating complete 
bedrest, over the course of the past year.  However, the 
examiner noted that the veteran was not prescribed bedrest by 
a physician during the last year for acute low back pain.

The VA examiner reported that he carefully reviewed the 
veteran's claims folder.  During the examination, the veteran 
informed the VA examiner that his back began hurting in 1993, 
as a result of a lifting injury at work.  The examiner opined 
that the veteran's back condition was less likely than not 
related to his service-connected right knee disorder, but 
rather was due to his job-related lower back injury.  Based 
on the VA examiner's medical expertise, his review of the 
claims file, his detailed discussion of the veteran's medical 
history, and his thorough examination of the veteran, the 
Board finds his opinion credible.  38 C.F.R. § 3.159(a).

In addition to the VA examiner's opinion, the fact that the 
veteran's service medical records, separation examination, 
and line-of-duty inquiry report (LOD-DA Form 2173) are all 
silent towards the back condition further suggests the lack 
of a secondary service connection.

By contrast, veterans without medical training are not 
qualified to render medical opinions concerning the etiology 
of their disabilities, and such opinions are entitled to no 
weight.  Espiritu v. Derwinski, 2 Vet. App. 492, 495.  Here, 
the veteran does not have the medical expertise necessary to 
make a competent assertion that there is a nexus between his 
back condition and his service-connected right knee 
disability.

The preponderance of the evidence is against the award of 
service connection for muscle spasm, large left L4-L5, 
herniated nucleous pulposus with mild spinal canal stenosis 
with L3-L4 and L5-S1 bulging disc and status post lumbar 
laminectomy, claimed as secondary to service-connected right 
knee disability, and, it follows that, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).

Left knee disability

The veteran has both VA and private medical records which 
show that he has a left knee condition.

A July 2004 private medical report includes a diagnosis of a 
medial meniscus posterior horn degenerative tear, and the 
veteran underwent a medial meniscecomy of the posterior horn.  
He was further diagnosed with small cartilage damage to the 
femoral condyle.

In August 2005, the veteran underwent a VA examination.  The 
examiner found that the veteran had a range of motion from 0 
to 90 degrees.  The veteran reported experiencing pain in the 
last degree of the range of motion.  Further, the examiner 
noted functional loss due to pain following repetitive use of 
both knees on forward flexion from 90 to 140 degrees, but 
none on extension.  The examiner also found tenderness to 
palpation on the patellar area, crepitation of the knee 
joints, a positive patellar grinding test on the knee joints, 
and a bilateral knee genu valgus deformity.  The examiner 
also noted that the veteran reported having four or five 
acute episodes of right and left knee pain in the past year, 
which functionally impaired him and which lasted for one 
hour.

The VA examiner reported that he carefully reviewed the 
veteran's claims folder.  During the examination, the veteran 
informed the VA examiner that his left knee began hurting 
after undergoing surgery in 2000.  The examiner opined that 
the veteran's left knee condition was less likely than not 
related to his service-connected right knee disorder.  Based 
on the VA examiner's medical expertise, his review of the 
claims file, his detailed discussion of the veteran's medical 
history, and his thorough examination of the veteran, the 
Board finds his opinion credible.  38 C.F.R. § 3.159(a).

In addition to the VA examiner's opinion, the fact that the 
veteran's service medical records, separation examination, 
and line-of-duty inquiry report (LOD-DA Form 2173) are all 
silent towards the left knee condition further suggests the 
lack of a secondary service connection.

By contrast, veterans without medical training are not 
qualified to render medical opinions concerning the etiology 
of their disabilities, and such opinions are entitled to no 
weight.  Espiritu v. Derwinski, 2 Vet. App. 492, 495.  Here, 
the veteran does not have the medical expertise necessary to 
make a competent assertion that there is a nexus between his 
left knee disability and his service-connected right knee 
disability.

As the preponderance of the evidence is against the award of 
service connection for left knee posterior horn and body 
medial meniscal tear with status post partial menisectomy, 
claimed as secondary to service-connected right knee 
disability, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
Gilbert, supra.


ORDER

Service connection for muscle spasm, large left L4-L5, 
herniated nucleous pulposus with mild spinal canal stenosis 
with L3-L4 and L5-S1 bulging disc and status post lumbar 
laminectomy, secondary to his service-connected right knee 
disability, is denied.

Service connection for left knee posterior horn and body 
medial meniscal tear with status post partial menisectomy 
secondary to his service-connected right knee disability, is 
denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


